Title: To George Washington from William Vans Murray, 8 February 1797
From: Murray, William Vans
To: Washington, George


                        
                            Sir, 
                             3d St. 8. Feb. 1797.
                        
                        It is said that a vacancy has occurred in the collectorship of the port of
                            Wilmington, in Delaware—In bringing to view the name of Mr Vining, who has since the
                            adoption of the government had the honour of being personally known to you, Sir, I need only
                            add that I believe Mr Vining would be gratify’d by being appointed collector. I am with most
                            respectful attachment Sir yr mos. ob. svt
                        
                            W. V. Murray.
                            
                        
                    